Citation Nr: 1626125	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  08-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 9, 2001 to February 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel






INTRODUCTION

The Veteran had active service from August 1989 to January 1990, and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from numerous rating decisions from the Department of Veterans Affairs (VA) Regional Offices (ROs).  In August 2006, the RO in Montgomery, Alabama, granted service connection for PTSD, and assigned a 30 percent disability rating, effective January 9, 2001.  In July 2009, the RO denied the Veteran's claim of service connection for hypertension. 

The Veteran appealed the issues of entitlement to an initial increased evaluation for PTSD, and entitlement to service connection for hypertension.  In September 2011, the RO granted the claim for an increased initial evaluation for PTSD, to the extent that it increased the Veteran's disability rating for PTSD to 50 percent, effective February 3, 2010. 

In May 2012, the Board denied the claim for an initial evaluation in excess of 30 percent for PTSD prior to February 3, 2010, and in excess of 50 percent as of February 3, 2010, and remanded the claim for service connection for hypertension for additional development. 

The Veteran appealed the denial of the claim for an initial evaluation in excess of 30 percent for PTSD prior to February 3, 2010 to the United States Court of Appeals for Veterans Claims ("Court"). 

In July 2013, the Court issued an Order and a Memorandum Decision that vacated the Board's May 2012 decision, to the extent that it denied an evaluation in excess of 30 percent for PTSD prior to February 3, 2010. 

In February 2014, the Board granted the claim for an initial evaluation in excess of 30 percent for PTSD prior to February 3, 2010, to the extent that it assigned a 50 percent evaluation, and remanded the claim for service connection for hypertension for additional development. 

The appellant appealed the denial of the claim for an initial evaluation in excess of 50 percent for PTSD prior to February 3, 2010 to the U.S. Court of Appeals for Veterans Claims (Court). 

In September 2014, while his case was pending at the Court, the VA's Office of General Counsel  and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2014 decision, to the extent that it denied an evaluation in excess of 50 percent for PTSD prior to February 3, 2010. 

That same month, the Court issued an Order vacating the February 2014 Board decision, to the extent that it denied an evaluation in excess of 50 percent for PTSD prior to February 3, 2010. 

A January 2015 Board decision decided this claim, as well as the issue of service connection for hypertension.  In a September 2015 Court decision implementing a  Joint Motion for Partial Remand, the issue of an increased evaluation for PTSD was remanded because it was felt the Board had failed to comply with prior directions of the Court, in that evidence the Court specifically requested to be considered was not adequately addressed.  As such, the January 2015 Board decision was remanded as to this issue, and this issue now returns again before the Board.

Jurisdiction currently resides with the Montgomery RO. 

In his appeal (VA Form 9), received in August 2011, the Veteran indicated that he desired a hearing before a Veterans Law Judge at the Central Office. However, in a statement received by the Board in December 2011, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e)  (2014). Accordingly, the Board will proceed without further delay.



The Board however also points out that two SOCs were issued in December 2014 for a variety of issues, specifically, service connection for sleep apnea, breathing problems, dyspnea, and asthma, irregular heartbeats, chronic fatigue, and whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a sinus condition.  A Form 9 substantive appeal, dated shortly thereafter, was submitted, requesting that the Veteran receive a hearing before a Veterans Law Judge at the Central Office as to these issues.  As such, after this decision is issued, the Veteran will be scheduled for a Central Office hearing as to the remaining issues in appellate status.

The Board also points out that there appears to be a request for further apportionment pending that has not been adjudicated; as such this issue is REFERRED to the RO for further clarification and action.


FINDINGS OF FACT

Prior to February 3, 2010, the Veteran's service-connected PTSD is shown to have been manifested by symptoms such as depression, nightmares, social isolation, sporadic hallucinations, and hypervigilance, but not to have been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Prior to February 3, 2010, the criteria for an initial evaluation in excess of 50 percent for the Veteran's service-connected PTSD are not shown to have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Both the Veteran's virtual, and physical, files have been reviewed in adjudication of this case.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board also points out that, as this is a claim ensuing from the grant of an initial rating, a lessened duty exists.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in June 2002, May 2004, March 2006, September 2010 and October 2014, as well as the prior Board and Court decisions, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as service personnel records, are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded several VA examinations with opinions, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.


Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 9, 2001 to February 2, 2010.

The Veteran asserts he is entitled to an initial evaluation in excess of 50 percent for PTSD for the period prior to February 3, 2010.  In his July 2008 substantive appeal, the Veteran reported that he had panic attacks more than once a week; lack of energy; fatigability; forgetfulness of simple tasks; depression; mood swings; a desire to be alone; nightmares; flashbacks; trouble sleeping and bad dreams; and that he had separated from his wife and children as a result of panic attacks and anger.

The administrative history of this claim was discussed in the Introduction of this decision.  The time period in issue is from the date of service connection for PTSD (i.e., January 9, 2001) to February 2, 2010. 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; 
 that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

Under DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Under DC 9411, a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130  are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim. Mauerhan v. Principi, 16 Vet. App. 436  (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis above focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It must not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a Veteran).

With regard to the history of the disability in issue, a private report of hospitalization, covering treatment provided in January 1998, shows that the Veteran was hospitalized for about one week.  The Axis I diagnosis was acute manic episode of undetermined etiology.  The Axis V diagnosis was a GAF score of 25, with a high of 70 for the past year.  He was provided with Zoloft and Vistaril. He was noted to have been functioning well with normal behavior until the day before his admission, although there had been several intra-family and financial stressors the week before.  He began to show agitated behavior with some indications of harming himself by jumping off of a bridge. 

A December 1999 VA examination report shows that the Veteran reported feeling much better since his hospitalization, and that he was using Zoloft and Vistaril.  He stated that he was at work, and going to school part-time.  The report contains an Axis I diagnosis of schizoaffective disorder, and an Axis V diagnosis of a GAF score of 60.  See 38 C.F.R. § 4.1 (2015).  The Board notes that both this report, and the January 1998 report of hospitalization, are outside the range of the Veteran's appeal period.

A February 26, 2001, VA psychiatric nurse practitioner note indicated that the Veteran denied suicidal or homicidal ideas, but admitted to occasional auditory hallucinations.  He reported he slept too much.  On examination, the Veteran appeared neat and was dressed appropriately to the situation.   He was oriented to person, place, time, and situation.  Affect and mood were congruent.  Mood was depressed.  Speech was coherent and relevant.  Attention, concentration, and memory function was intact.  Insight and judgment were grossly intact.  Cognitive functioning was within normal limits.  The Veteran was assessed with a schizoaffective disorder, with a GAF of 55.

In an August 2001 note, the Veteran reported no complaints of sleep disturbance.  He resided with his wife and 4 children, and works full time.  He enjoys visiting with friends.  On examination, the Veteran was well developed and well-nourished with good hygiene.  Appearance was neat, and dress was appropriate to the situation.  On examination, behavior was appropriate to the situation.  There was no psychomotor retardation or agitation.  Speech was clear, coherent, and relevant, as well as spontaneous and logical.  There was no suicidal or homicidal ideation.   There were no auditory or visual hallucinations.  There was no delusional thinking.  Mood was mildly anxious, and affect was blunted.  He was oriented to person, place and time.  Concentration and memory function were intact.  Insight and judgment were intact.  The Veteran was diagnosed with schizoaffective disorder with a GAF of 55.

In a November 2001 statement, the Veteran explained that, in January 1998, his depression and stress led him to believe that someone was after him, and to experience auditory hallucinations of bombs or gunshots.

In February 2002, the Veteran was afforded a VA examination.  The Veteran reported that he started having nightmares and flashbacks about his Gulf War experiences following his tour of duty there.  He also reported such symptoms as trouble sleeping, nervousness, depression, bad dreams, anger, guilt, and feelings of isolation to a certain degree.  The Veteran was noted to avoid war movies, activities, or situations that aroused recollections of his traumatic experiences; however, the Veteran stated that it only bothered him "to a certain degree," and it was noted that he was currently able to work and that he "is functioning pretty good at this time."  This examination report also discussed the Veteran's prior treatment for paranoid ideas.  Specifically, it was noted that the Veteran was hospitalized for several days in January 1998, for a manic episodes with grandiosity and mood swings.  He also had paranoid ideas that someone was after him, to get him with pressured speech and flight of ideas, and was given treatment.

On examination, the Veteran was reported to be aloof and tended to isolate himself at times, though he lived with his wife and five children.  His speech was noted to be coherent and relevant.  The examiner noted the Veteran to be hyper-alert, with increased startle response to a certain degree.  Additionally, the Veteran's mood was depressed and nervous to a certain degree. His affect was blunted or constricted.  He denied hallucinations and suicidal or homicidal ideations.  His orientation and memory were preserved.  The examiner noted that the Veteran's insight and judgment were intact.  The Veteran was noted to be competent to handle his funds and personal affairs.  He was reported to have a history of paranoid ideas in the past, but not at present.

The diagnoses were schizoaffective disorder "treated in the past," and mild PTSD. The GAF score was 70, with a notation of mild symptoms, "but generally functioning pretty good at this time."

A March 2002 note indicated that the Veteran's behavior seemed appropriate to the situation.  There were no tics or abnormal involuntary movements.  There was no psychomotor retardation or hyperactivity.  Speech was productive, fluent, logical, clear, and relevant.  There was no overt suicidal/homicidal ideation.  There were no overt auditory or visual hallucinations.  There was no delusional thinking.  Mood was euthymic.  Affect was congruent.  The Veteran was oriented to person, place, time, and situation.  Attention, concentration, and memory function were intact.  Insight and judgment were grossly intact.  The Veteran was diagnosed with schizoaffective disorder, with a GAF of 55.

VA progress notes dated in January and July of 2003 note that the Veteran had a flattened affect.  He complained of having occasional depression and of isolating himself from others.  In July 2003, the Veteran was specifically noted to have no overt auditory or visual hallucinations.

An April 2007 report notes that the Veteran had not received any treatment during the previous two years.  He complained of auditory hallucinations and delusions such as hearing noises and feeling that someone was after him, and that he was being watched.  He also reported hearing people talk to him sometimes.  However, he stated that this did not interfere with his work, though it caused him anxiety.  He noted he was always looking around to see if anyone else was watching him.  He denied having depression.  It was noted that Zoloft and Vistaril had been helpful, and that he was working as a painter.  On examination, thought process was linear, and speech was spontaneous and clear without loosening of associations or flight of ideas.  He denied homicidal or suicidal ideation.  He was alert and oriented times three.  Insight and judgment were fair.  He had auditory hallucinations and delusions.  The Axis V diagnosis was a GAF score of 60.  

An October 2007 outpatient treatment report noted that the Veteran's appearance and behavior were appropriate.  There were no abnormal involuntary movements, and no psychomotor retardation or hyperactivity.  Speech was logical, clear, and relevant.  There was no overt suicidal or homicidal ideation.  There were no active perceptual distortions.  He was able to think abstractly.  His mood was mildly anxious.  His affect was congruent and he was well oriented.  Concentration and memory function were intact.  Insight and judgment were grossly intact.  He denied suicidal and homicidal ideations.  He was diagnosed with schizoaffective disorders with a GAF of 60.

A May 2008 mental health record shows that the Veteran had an appropriate appearance and behavior.  There were no abnormal involuntary movements.  There was no psychomotor retardation or hyperactivity.   Speech was logical, clear, and relevant.  There was no overt suicidal or homicidal ideation.  There were no active perceptual distortions.  He was able to think abstractly.  His mood was mildly anxious.  His affect was congruent and he was well oriented.  Insight and judgment were intact.  He denied suicidal or homicidal ideations.  He was diagnosed with a schizoaffective disorder, with a GAF of 60. 

In a July 2008 statement the Veteran indicated that he felt he had panic attacks more than once a week, and also had a lack of energy, fatigue, forgetting simple tasks and depressed mood swings where he did not want to be around anyone.  He also reported nightmares about his service, trouble sleeping, and flashbacks.

In an October 2008 report of outpatient treatment, the Veteran's appearance and behavior were appropriate.  There were no abnormal involuntary movements.  There was no psychomotor retardation or hyperactivity.  Speech was logical, clear, and relevant.  There was no overt suicidal/homicidal ideation.  There were no active perceptual distortions.  He was able to think abstractly.  His mood was mildly anxious.  His affect was congruent, and he was well oriented.  Concentration and memory were intact.  Insight and judgment were grossly intact.  He denied suicidal/homicidal ideations.  He was diagnosed with PTSD with a GAF of 60.

In a January 2010 report of outpatient treatment, the Veteran was noted to have an appropriate appearance and behavior.  No abnormal involuntary movements were noted.  There was no psychomotor retardation of hyperactivity.  Speech was logical, clear, and relevant.  There was no overt suicidal or homicidal ideation.  There were no active perceptual distortions.  He was able to think abstractly.  His mood was mildly anxious.  He was well oriented with congruent affect.  Insight and judgment were intact.  He denied suicidal and homicidal ideations.

Considering all evidence of record for the time period in question, the Board finds that, prior to February 3, 2010, an initial evaluation in excess of 50 percent is not warranted.  In this regard, the Board finds that the Veteran's symptoms of PTSD are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  Specifically noted is a February 2002 report of VA examination, in which the Veteran was noted to isolate himself, although he lived with his wife and five children, and denied hallucinations, suicidal or homicidal ideation, and was noted to have no current paranoid ideas at that time, and was diagnosed with mild PTSD, with mild symptoms but generally functioning well.

The Board has considered the February 26, 2001, VA psychiatric nurse practitioner note indicating that the Veteran admitted to occasional auditory hallucinations.  However, on that same examination, the Veteran was dressed appropriately to the situation, and was fully oriented to person, place, time, and situation.  While his mood was described as depressed, his attention, concentration, memory function, insight and judgment all found intact.  Similar findings were noted in the subsequent August 2001 note, which also reflected that the Veteran was working full time and enjoyed visiting with friends.  Thus, despite the note in February 2001 regarding occasional auditory hallucinations, the overall level of disability described during this period does not suggest a degree of occupational and social impairment with deficiencies in most areas.  

The Board has also considered the November 2001 statement wherein the Veteran explained that, in January 1998, his depression and stress led him to believe that someone was after him, and to experience auditory hallucinations of bombs or gunshots, as well as the reference during his February 2002 VA examination as to having previous treatment for paranoid ideas.  It was also noted in February 2002 that he had been hospitalized for several days in January 1998, for a manic episodes with grandiosity and mood swings.  In addition, in an April 2007 VA progress note, it was noted that the Veteran complained of hearing noises, feeling that someone was after him, and that he was being watched.

However, in the same February 2002 VA examination, it was noted that the Veteran continued to work at the same job he had held since 1997, and the VA examiner specifically determined that the Veteran's overall disability picture was one of only mild symptoms, and that he was "generally functioning pretty good at this time."  In fact, the evidence indicates that the Veteran worked full-time as a painter during the entire time period in issue.  See e.g., VA reports, dated in February 2001, July 2003, November 2006, and January 2010.  His GAF scores generally ranged between 55 and 60, which is evidence of no more than moderate symptoms.  See QRDC DSM-IV.  In the April 2007 VA progress note, the Veteran also stated that his symptoms did not interfere with his work.  On examination, thought process was linear, and speech was spontaneous and clear without loosening of associations or flight of ideas.  He denied homicidal or suicidal ideation, or depression.  He was alert and oriented times three.  Insight and judgment were fair.  The Axis V diagnosis was a GAF score of 60.  His GAF score at the time of his treatment in April 2007 was 60.  See also VA progress notes, dated in October 2007 and January 2010 (containing GAF scores of 60).

In short, the overall record for the period under consideration does not reflect a degree of disability consistent with occupational and social impairment with deficiencies in most areas.  The record also fails to reflect symptoms such as suicidal ideation, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Board finds that the overall degree of disability most closely correspond to an initial evaluation of no more than 50 percent.  See General Rating Formula. The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

The Board recognizes that one of the criteria to warrant a 100 percent evaluation is persistent delusions or hallucinations.  While the Veteran, during the appeal period, has, at times, had auditory or visual hallucinations, they have never been persistent, only sporadic; his outpatient treatment records, as noted above, clearly show large periods of time during this appeal period in which the Veteran denied hallucinations or delusions.  Further, the Veteran's disability meets none of the other criteria consistent with a 100 percent evaluation; during this appeal period, he has always been well oriented, and able to perform all activities of daily living, his thought process and communication have been good, and he has been able to maintain employment, with minimal impact on that employment due to his symptomatology.  Again, as noted above, the Veteran's symptomatology is more consistent, considering all evidence of record and all symptomatology, not just that listed in the rating schedule, as per Mauerhan, with a finding of occupational and social impairment with reduced reliability and productivity, such that a 50 percent rating would be warranted, the rating the Veteran is currently in receipt of.

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465   (1994).  However, even taking into account his report, the Board finds the greater weight of probative evidence is against assigning an evaluation in excess of 50 percent for the period under consideration.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology as this and the Veteran's additional service-connected disorders.  Thun, 22 Vet. App. at 115.  The Veteran has also never asserted that his psychiatric symptoms require extraschedular consideration.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran worked full-time during the time period in issue.  The Veteran's symptomatology has been discussed.  There is no evidence of relevant hospitalization during the time period in issue.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

The Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 126-127  (1999) and Hart v. Mansfield, 21 Vet. App. 505  (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application. 38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, there is no evidence the Veteran's PTSD caused him to be unable to work, nor does it appear that the Veteran has made any such claim.  The Veteran was employed during the appeal period.   Therefore, the Board does not find consideration of a TDIU rating to be necessary.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 9, 2001 to February 2, 2010, is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


